Title: Littleton Dennis Teackle to James Madison, 21 January 1828
From: Teackle, Littleton Dennis
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Chamber of the House of Delegates, Annapolis
                                
                                Janry 21st. 1828.
                            
                        
                        I take the Liberty of transmitting herewith, the first Annual report of the Superintendent of Public
                            Instruction, to the Legislature of this State—With Great respect I am Sir your most Obedient Servant

                        
                            
                                Littleton Dennis Teackle
                            
                        
                    